Citation Nr: 1445670	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11 02 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for a right knee strain with arthritis status post right knee arthroplasty, rated as 100 percent disabling until December 1, 2010, and as 30 percent disabling thereafter.
 
2.  Entitlement to an increased rating for instability of the right knee, rated as 10 percent disabling.
 
3.  Entitlement to an increased rating for left knee arthritis, currently rated as 10 percent disabling. 

4.  Entitlement to an increased rating for instability of the left knee, rated as 10 percent disabling prior to May 2, 2014, and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to March 1972 and from January 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) from May 2010 and November 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that respectively granted a 100 percent temporary total rating based upon convalescence following right knee surgery from October 14, 2009, to November 30, 2009, and a 30 percent rating thereafter, and denied an increased rating for the Veteran's left knee disability.  In December 2013, the Veteran testified before the Board at a hearing held via videoconference.  In May 2014, the Board remanded the claim for additional development.  In August 2014, the RO increased the rating for left knee instability from 10 to 30 percent disabling, effective May 2, 2014.


FINDINGS OF FACT

1.  Since December 1, 2010,  the Veteran's right knee arthritis status post right knee arthroplasty has been manifested by intermediate degrees of residual weakness, pain, or limitation of motion.

2.  The Veteran's right knee instability has been episodic and thus mild in nature.  The has been no subluxation of the right knee joint.

3.  The Veteran's left knee arthritis has been manifested by flexion greater than 60 degrees, and extension limited at most to 10 degrees.  Occasional incapacitating exacerbations have not been documented or shown.

4.  Prior to May 2, 2014, the Veteran's left knee instability was mild in severity.

5.  Since May 2, 2014, the Veteran's left knee instability has been severe in severity.
  

CONCLUSIONS OF LAW

1.  Since December 1, 2010, the criteria for a rating in excess of 30 percent for right knee arthritis status post right knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5055 (2013).

2.  The criteria for a rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5257 (2013).

3.  The criteria for a rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5003, 5010, 5260, 5261 (2013).

4.  Prior to May 2, 2014, the criteria for a rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5257 (2013).

5.  Since May 2, 2014, the criteria for a rating in excess of 30 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a January 2010 letter.  The claims were readjudicated, most recently in an August 2014 supplemental statement of the case.  Mayfield, 444 F. 3d at 1333-34. 

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  As this is a paperless claim, the Board has reviewed the Veteran's VBMS and paperless Virtual VA claims file.  Additionally, the Veteran was afforded multiple VA examinations in order to adjudicate his increased rating claims.  Those examinations, in whole, addressed whether an increased rating was warranted for his right and left knee disabilities under the rating criteria, and are sufficient to decide the Veteran's claims.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45 (2013); Johnson v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just . 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knees are considered major joints.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 3 8 C.F.R. § 4.71a , DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's right knee disability has been rated under Diagnostic Code 5010-5055.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.   DC 5010 pertains to arthritis.  DC 5055 pertains to replacement of the knee.  Both the right and left knee disabilities are also rated under DC 5257, which pertains to instability and subluxation of the knee joint.  Finally, the left knee is also rated under 5010-5260.  DC 5620 pertains to limitation of flexion of the leg.  DC 5261, which pertain to limitation of extension of the leg, is also potentially applicable in this instance.  38 C.F.R. § 4.71a, DC 5261. 

In considering the applicability of other diagnostic codes, the Board finds that DCs 5256 (ankylosis of the knee), 5258 (dislocation of the semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions. 

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

At the outset, the Board notes that with regard to the right knee disability, for the period prior to December 1, 2010, the Veteran was in receipt of a 100 percent rating for right knee replacement, the highest rating possible under the rating criteria.  Therefore, the Board will evaluate whether a higher rating is warranted for right knee arthritis since December 1, 2010.

Turning to the evidence of record, private treatment records related to a 2009 right knee replacement reflect that in January 2010, after completing most of his physical therapy treatments, the Veteran continued to have limited extension of the left knee, with extension to -13 degrees and flexion to 116, passively.  Knee strength was 4/5.  He would need three more months of physical therapy to achieve full extension of the knee.

On January 2010 VA examination, the Veteran reported experiencing weakness, stiffness, swelling, giving way, lack of endurance, locking, and pain of the knees.  He denied experiencing subluxation or dislocation of the knees.  During flare-ups, he could not bend his knee without pain.  He would not be able to bend it to half of its normal range.  He reported having had a right knee replacement in October 2009.   Physical examination reflected that the Veteran walked with a limp.  He did not use an assistive device.  There was no instability of the left knee.  Ligament testing on the right side could not be completed due to pain.  There was crepitus of the right knee.  Range of motion of the right knee showed flexion to 110 degrees and extension to 0 degrees, even on repetition, and the left knee showed flexion to 140 degrees and extension to 0 degrees, even on repetition.  The examiner noted functional loss on the right side, including pain, fatigue, weakness, lack of endurance, and pain.  There was no additional functional loss on the left side.  X-ray testing showing degenerative arthritis of the left knee and status post right knee arthroplasty.  There was a surgical scar of the right knee that was superficial and not painful to touch.

On July 2010 VA examination, the Veteran reported experiencing weakness, stiffness, giving way, lack of endurance, locking, fatigability, tenderness, and pain in the knees.  He had flare-ups three times per day, lasting for three hours at a time.  During a flare-up, he could not stand for more than 10 minutes, could not run or lift heavy things, and his knee would give way.  His right knee would be stiff, inflexible, and painful.  Physical examination revealed that the Veteran had an abnormal gait due to right knee pain.  The right knee exhibited tenderness, deformity, and guarding of movement.  There were no signs of instability, abnormal movement, weakness, or effusion.  On the left, there was tenderness, deformity, and guarding of movement.  There was no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, or subluxation.  There was locking pain on the both sides.  Range of motion testing of the right knee showed flexion to 90 degrees, and extension to 0 degrees, even on repetition, and on the left, flexion to 120 degrees, and extension to 0 degrees, even on repetition.  There was no additional functional loss on repetition.  The Veteran could not perform stability testing on the right due to pain.  There was no subluxation on the right.  On the left, there was slight instability of the knee.  There was also a finding of severe tenderness of the left knee on any range of motion.  The Veteran's knee disabilities affected his daily living in that he could not walk or stand for more than 15 minutes, and could not complete strenuous exertion.

VA treatment records reflect that in February 2011, the Veteran reported that his right knee would buckle but that he did not want to undergo any further surgeries.  In July 2012, the Veteran reported pain and hypersensitivity in the right knee, as well as left knee pain.  He had a hinged knee brace.  The pain was worse at night if he was up too much.  It was better with analgesic balm.  He exercised on his bicycle about 10 miles per day.  Range of motion testing of the right knee was 0-100 degrees, the left knee was 0-140 degrees.  In March 2013, the Veteran reported that he had fallen on the right leg that morning.  He stated that his knee occasionally gives out.  In May 2013, the Veteran reported that he had more left knee pain and at times it felt like his left knee wanted to give out.  It was difficult to work on his farm with his horses.  His right knee always felt like it had a "fever" in it.  In July 2013, the Veteran reported chronic left knee pain that was made worse with inactivity and in the morning.  He did not take anything to alleviate the pain.  X-rays had shown the presence of mild arthritis.  There was tenderness to palpation on the right knee.  The left knee had range of motion from 0 to 110 degrees.  In August 2013, the Veteran sought treatment for knee pain, which stated caused him to fall occasionally.  In April 2014, the Veteran reported that he had been going to the bathroom with the assistance of his daughter when he fell to the floor because his knees gave out.

On May 2014 VA examination, range of motion testing of the right knee showed flexion to 90 degrees with pain at 80 degrees, and regular extension, with pain beginning at 10 degrees.  On the left side, flexion was to 110 degrees, with pain on end range, and normal extension, with pain at 10 degrees.  The Veteran was unable to complete repetitive testing because of significant discomfort.  The Veteran was assessed to not have any additional loss of motion on repetition, but did have other functional impairments, including less movement than normal, weakened movement, excess fatigability, incoordination, pain, swelling, deformity, atrophy, instability, disturbance of locomotion, and interference with sitting, standing, or weight bearing which affected either or both knees, to some extent.  There was tenderness to palpation of both knees.  Muscle strength was 5/5 on flexion.  Joint stability testing showed intact ligaments on the right side, and 1+ instability on the left side.  The residuals of the right knee replacement were assessed to be intermediate degrees of residual weakness, pain, or limitation of motion.  There was Genu Varum of the left knee.  The Veteran was unable to perform heel-toe ambulation on the left due to pain and quad atrophy.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Range of motion testing on 2010 and 2014 VA examinations, and as stated in the VA treatment records in between those examinations, revealed flexion limited to no more than 90 degrees on both sides, and extension as full, with pain beginning at 10 degrees.  Extension limited to 0 degrees, or 10 degrees when taking into account painful motion, and flexion limited to more than 60 degrees, does not warrant increased ratings under either DC 5260 or 5261.  Specifically, the Veteran is already in receipt of a 10 percent rating for left knee arthritis and he is already in receipt of a 30 percent rating for right knee arthritis status post arthroplasty, since December 1, 2010.  The criteria for higher ratings based upon limitation of motion of the joints under DC 5260 and 5261 does not afford the Veteran a higher rating for either knee.  Thus, an increased rating based upon limitation of motion is not warranted at any time during the pendency of the appeal.

The Board has also determined that separate compensable ratings for limitation of flexion and extension are not warranted, based upon the range of motion testing conducted throughout the appeal period showing flexion greater than 60 degrees and extension greater than 10 degrees in both knees.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

Next, a higher rating under DC 5257 is not warranted at any time during the appeal period.  

With regard to the right knee, although on VA examination it was repeatedly found that instability testing of the right knee could not be accomplished due to pain, it was also found that there was no subluxation of the right knee.  Looking to the treatment records, the Veteran has reported that his right knee gives way at times, or occasionally, but that he lived with it and did not desire to undergo further surgery.  His complaints of instability centered around his left knee, rather than his right knee.  Moreover, the Board notes that the Veteran is in receipt of a 30 percent rating for intermediate residuals of a total right knee replacement, which contemplates intermediate weakness of the knee.  Treatment records reflect that the Veteran's primary complaints with regard to the right knee were pain and "fever" of the knee, rather than symptoms of instability.  Thus, it does not appear as though he suffers from more than mild instability or subluxation of the right knee, or intermediate weakness of the right knee, such that a higher rating under DC 5257 would be appropriate.  

With regard to his left knee, prior to the 2014 VA examination, both 2010 VA examinations and the VA treatment records documented mild instability of the left knee.  These records documented occasional falls related to the Veteran's knee giving way.  His flare-ups were described in terms of pain rather than related to ligamental deficiency.  Accordingly, the Board finds that the evidence does not support a rating higher than 10 percent for left knee instability prior to May 2, 2014.  Since May 2, 2014, a 30 percent rating has been assigned for severe instability of the left knee.  There is no higher rating under DC 5257 upon which to rate left knee instability, and the Board does not otherwise find that a separate rating under any other diagnostic would be warranted for the Veteran's left knee instability and related symptomatology.  In May 2014, he presented with atrophy of the left quadricep, causing difficulty with ambulation.  A higher rating was awarded based upon these findings, however, prior to May 2014, the physical findings of the left knee were not as severe.   Thus, a higher rating for the left knee under DC 5257 is not warranted. 

With regard to DC 5054, the Board finds that a rating higher than 30 percent is not warranted for the right knee at any time since December 1, 2010.  Notably, on May 2014 VA examination, the Veteran's residual symptoms status post right knee arthroplasty were determined to be intermediate in severity.  That finding was made by the VA examiner after thorough physical examination of the knee and is thus of probative value.  Moreover, while it is clear that the Veteran suffers from daily, chronic pain of the right knee, such pain has not been assessed to be severe in degree.  Rather, the Veteran has stated that staying active, including riding his horses and riding his bicycle ten miles per day, has helped his knee pain.  He owns a small farm and has been able to tend to its maintenance, albeit with daily flare-ups of knee pain.  The VA treatment records also document that the Veteran did not wish to take pain medication for knee pain and instead used an analgesic ointment.  This evidence supports a finding that the Veteran suffers from intermediate pain, weakness, and limitation of motion of the knee, rather than chronic "severe" pain.  It is reasonable to conclude that severe pain would prohibit the above-stated activities of the Veteran's daily life.

Finally, with regard to whether a higher rating would be warranted for arthritis of the left knee under DC 5010, the Board finds that there is no indication in the treatment records that the Veteran has suffered from incapacitating exacerbations related to his left knee arthritis.  He has stated that when experiencing knee pain, such as when he has overused the knee or after square dancing, he has to rest due to pain.  However, he has not stated, and the evidence does not show, that his knee disability has resulted in incapacitation. 

The Veteran contends that his right and left knee disabilities flare up when completing certain activities, causing functional loss by way of heat, pain, and limitation in ability to stand, walk, or lift.  The Board also notes that on VA examinations, the Veteran experienced additional functional loss on repetitive motion, including weakness, fatigability, and incoordination of the knee joints.  However, even when the Veteran does experience flare-ups of his right and left knee disabilities, the Board finds it unlikely, and there is no medical evidence which suggests that, on repetitive use, either knee would be restricted by pain or other factors to be limited in flexion or extension such that a higher rating and/or a separate rating would be warranted under DC 5260 or 5261, or 5055, at any time during the appeal period.  The consistent VA examinations have demonstrated flexion and extension limited to at most 10-90 degrees, even on repetitive testing.  Thus, even considering the effects of pain on use, the Board finds that the evidence is against a finding that any further limitation due to pain results in the right or left knee being limited to a sufficient extent to warrant a higher rating or any separate rating.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).

III.  Other Considerations

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is already in receipt of a TDIU throughout the appeal period.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right and left knee disabilities with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's right and left knee disabilities as it is contemplated by the applicable rating criteria, namely pain on motion, limited motion, weakness, instability of the joints, and arthritis.  The competent medical evidence of record shows that the Veteran suffers from instability of both knees, as well as pain on motion, and he is compensated for those symptoms under the assigned ratings.  There are higher ratings available under the diagnostic code for knee disabilities, but the Veteran's right and left knee disabilities are not productive of the manifestations that would warrant the higher ratings.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the preponderance of the evidence is against the claim at any time during the pendency of the appeal, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)

ORDER

Since December 1, 2010, a rating in excess of 30 percent for right knee arthritis status post right knee arthroplasty is denied.

A rating in excess of 10 percent for right knee instability is denied.

A rating in excess of 10 percent for left knee arthritis is denied.

Prior to May 2, 2014, a rating in excess of 10 percent for left knee instability is denied.

Since May 2, 2014, a rating in excess of 30 percent for left knee instability is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


